Voto particular disidente emitido por el
Juez Asociado Señor Estrella Martínez.
Hoy pudimos alcanzar un peldaño adicional hacia el proceso reformista de mayor accesibilidad del Pueblo a la información que surge de los procesos judiciales.(1) Lamen-tablemente, una mayoría de este Tribunal considera que la solicitud de la prensa ha llegado tarde, a pesar de que desde hace más de cincuenta años consecuentemente la prensa ha realizado reclamos similares. Como tengo con-fianza en la diligencia de la oficina de prensa de la Oficina de Administración de los Tribunales en la coordinación de transmisiones de procesos judiciales y en la agilidad de la prensa para cubrir noticias de interés público, no creo pro-cedente aducir problemas logísticos para denegar esta petición. Por ello, disiento enérgicamente.
I
Acuden ante este Tribunal varias organizaciones perio-dísticas (prensa) con una petición que no debe causarle sor-presa a nadie y que consiste en autorizar la grabación y transmisión del momento en que se emita el veredicto y la lectura de sentencia en el procedimiento judicial que se *86sigue contra el Sr. Pablo Casellas Toro. Exponen en su pe-tición que “este caso de naturaleza penal ha generado gran interés del Pueblo por los diversos ángulos jurídicos, hu-manos e institucionales que en él confluyen”. Petición especial de autorización para el uso de cámaras fotográficas y equipo audiovisual en los procesos judiciales al amparo de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico y del poder inherente y constitucional de la Rama Judicial para regular sus procedimientos, pág. 5.
En su solicitud, la prensa señala que la cubierta audiovisual de las aludidas etapas del proceso judicial no afec-tará el derecho que cobija al acusado de tener un juicio justo. Ello, ya que para ese momento habrá finalizado la deliberación del jurado. Además, la prensa garantiza que tomará todas las medidas para proteger la identidad de los miembros del jurado.
Cónsono con nuestro proceder ante peticiones similares, no tengo reparos en autorizar la petición de la prensa. En-tendemos que su solicitud contribuye a que avance la nueva política pública de acceso a los procesos judiciales. Asimismo, tal como lo hemos señalado, peticiones de esta naturaleza brindan la oportunidad de obtener nuevas re-comendaciones e insumos al programa experimental de ac-ceso a la prensa que instituimos hace un tiempo.
Así pues, nunca es tarde para fortalecer la tendencia de mayor apertura y acceso a la prensa a los procesos que se ventilan en los foros judiciales. Esta Curia hizo lo propio al prácticamente aprobar un nuevo Canon 15 de Etica Judicial, en el cual quedó enmarcada la nueva política de acceso. Así, más allá de las controversias que se dilucidan en las Salas de Recursos Extraordinarios del Centro Judicial de San Juan, hemos dado pasos de gran avance al aprobar la grabación y transmisión audiovisual de la etapa final de un procedimiento judicial criminal y la vista oral donde se dilucidaron las correspondientes posturas con respecto a la constitucionalidad de la reforma del sistema de retiro de la Judicatura.
*87Hoy no debe ser la excepción. No se justifica que otor-guemos un trato distinto a la solicitud de la prensa en este particulár procedimiento judicial. Ello, pues, los gremios periodísticos se han comprometido a regirse por el Regla-mento del Programa Experimental para el Uso de Cáma-ras Fotográficas y Equipo Audiovisual de Difusión por los Medios de Comunicación en los Procesos Judiciales. Asi-mismo, existen mecanismos para proteger la seguridad de los miembros que componen el Jurado, al momento de la difusión de la información objeto de esta petición.
La garantía de la prensa viene respaldada por sus ac-ciones responsables en eventos recientes, tales como el acto de lectura de sentencia en un caso criminal en la Sala Superior de Caguas y la reciente vista oral ante este Tribunal. A su vez, entendemos que la coordinación que ha hecho en el pasado la división de prensa de la Oficina de Administración de los Tribunales (OAT) con las organiza-ciones periodísticas ha permitido que las correspondientes transmisiones de los procesos judiciales se lleven a cabo sin menoscabar la solemnidad y el decoro que debe caracteri-zar estos procesos.
II
En virtud de lo anteriormente expuesto, proveería “ha lugar” a la solicitud de la prensa.

 Véase el voto de conformidad del Juez Asociado Señor Estrella Martínez emitido en In re C. 15; Regl. Uso Cámaras Proc. Jud., 188 DPR 424, 445 (2013).